GOLDTHWÁITE, J.
— It will not be necessary, in this case, to examine the first two positions assumed, as the conclusion to which we have arrived on the third, is in our opinion decisive of the claim.
The act of Congress of the tenth of May, eighteen hundred, prescribing the terms and conditions on which the sales of the public lands of the United States should be made, was in force at the time of the purchase made by Dickson, and these lands were consequently within its provisions, as they were but partially paid for. By the terms of this act, a forfeiture did not accrue immediately on the failure to pay within the period of time for which a delay of payment was given. The lands did not absolutely revert to the United States, until after having been offered for sale in a particular manner specified by the act. I am not aware that any effort was ever made to forfeit any lands under the provisions of the act of *329eighteen hundred, and perhaps it was never contemplated that the provisions of this act could be changed, so as to affect a purchaser without his assent to the modification of his contract. Be this as it may, it cannot be doubted that the contract could be modified with the assent of the purchaser or his legal representatives. The act of the second of March, eighteen hundred and twenty-one, was a proposal on the part of the United States, to extend the term of payment for many years, and required of the party accepting this extension, to sign a declaration in writing, of his assent to the provisions of this act, one of which declared the land on which the further credit is taken, shall be ipso facto forfeited to the United States, if the payments were not made within three months after the day appointed for the payment of the last instalment, which became due on the thirtieth of September, eighteen hundred and twenty-eight. No mode is pointed out by this act, by which the represen» tatives of a deceased purchaser, or assignee of a purchaser, might avail themselves of its benefits. The Legislature of Alabama, by its act of the fourteennth of June, eighteen hundred and twenty-one, (Laws of Ala. 344,) invested the executor or administrator of the decedent, with authority to claim the benefits of this act of Congress, on behalf of the estates which were represented by them. Acting under the authority conferred in this manner, Weeden, the administrator of Rogers, in behalf of his estate, claimed the further credit, and surrendered the certificates of purchase which had been transferred by Pickson; and certificates of further credit, under the act of Congress, were issued. Thus the contract of Dick*330son with the United States, under the act of Congress of the tenth of May, eighteen hundred, was modified, and a new contract entered into, to be governed and controlled .by the act of the second of March, eighteen hundred and twenty-one.
All the acts of Congress for the relief of the purchasers of the public, lands, expired on the fourth day of July, eighteen hundred and twenty-nine, until which time they had been continued by several other acts of Congress; and after giving the utmost latitude to their terms,' it will be seen that all lands sold on credit, and not paid for on the fourth day of October, eighteen hundred and twenty-nine, on that day reverted to the United States, and every interest of a purchaser, or derived from him, was at an end. It has hitherto been settled by decisions of this court, that the forfeiture under these and similar acts, requires no act of entry on the part of the United States, to make it complete and effectual — (Gill vs. Taylor, 3 Porter’s. R. 182; Kennedy & Moreland vs. McCartney, 4 Porter’s R. 141.)
As all the estate of Dickson, or those claiming under him, was thus forfeited in eighteen hundred and twenty-nine, it would not be necessary to make any further examination of this case, if it was not supposed that the previous estate of Rogers, and consequently his widow’s right of dower, was revived by the acts of Congress of eighteen hundred and thirty, and eighteen hundred and thirty-one.
The first of these was passed the thirty-first of March, eighteen hundred and thirty, and directs that all purchasers, their heirs or assignees, of lands forfeited, shall *331have a right of pre-emption of the same lands, until the fourth day of July, eighteen hundred and thirty-one, upon their paying into the proper office, the sum per acre, which shall, at the time of payment, be the minimum price per acre, of the public lands of the United States, in addition to the amount heretofore paid thereon and forfeited; •provided, that the price, including what- has already been paid, and the amount to be paid, shall not exceed three dollars and fifty cents per acre.
One of the quarter sections of land having been- purchased at a sum exceeding fourteen dollars per acre, more than three dollars and fifty cents was paid by -Dickson at the time when the purchase was made, and consequently his heirs or assignees became entitled to a patent, without their paying any more money. The act of the twenty-fifth of February, eighteen hundred and thirty-one, extended a similar benefit to the purchasers, their heirs or assignees, of all the forfeited lands which originally sold for less than fourteen dollars, if one dollar and twenty-five cents per acre, had been, or should thereafter be paid. Under this last act, the heir or assignee of Dickson became entitled to a patent for the other quarter section, as more than that sum was paid by him at the time of the purchase.
It is obvious, from the terms used by this act, that it was contemplated to bestow a benefit on the purchaser, his heir or assignee, and it must be considered as a mere gratuity on the part of the United States, to those individuals who were considered as the most fit and proper subjects to receive the donation or benefit. It could not be contended, with any propriety, that a creditor qf á *332purchaser would have any legal or equitable right to insist on this gratuity. If the case could be supposed, of one dying embarrassed with debt, the claim of the creditor, however morally just, could not be permitted to divest the heir of the purchaser, of the bounty conferred on him by the munificence of the government. In legislating on such a subject, the respective claims of creditors, widows and heirs, might well be considered and apportioned, but it is not for a court, in giving a construction to a statute, to depart from the plain and obvious intention of those who framed it, in order to substitute its own views of justice and equity, in the place of the clear and manifest directions of the law,
As we have arrived at the conclusion, that the land was ipso fado forfeited to the United States in eighteen hundred and twenty-nine, by the omission to pay the extended debt, and that the widow can claim nothing under the subsequent acts of Congress, it is not necessary to investigate any question which may be supposed to exist between the defendant, Rawlings, as the purchaser under the sale made by Weeden, and the heirs of Rogers, as it cannot in any manner affect the present claim.
Let the judgment be affirmed,